DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to RCE amendments filed for U.S. Application No. 14/488163 filed on October 28, 2021.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.

	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-10 and 13-22 are pending in this Office Action.




Response to Arguments

3.	The Applicant’s arguments are not persuasive. 

On Pg. 12 in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “The presence of a service on the target computing device which can receive application information from the source computing device and automatically initiate the examination and search process for a corresponding application is an important feature of the claimed invention as it provides an efficient automatic process for identifying a corresponding application. As noted in the Office Action, Sibbald does not disclose a database lookup for the application identifier (OA, page 8). Instead the OA relies upon Glover citing Figs 1D-F and [0020-0022]. However the cited sections in Glover do not teach a database lookup requested from a service executing on the target device as now required by Applicant's amended claim. Rather, in Glover in response to a user request, a third party system scans apps on an existing (first) device and sends the list of apps to a partner that uses an API to call a functional search engine to identify a set of similar apps that are then listed in a UI for the user to make a selection. The selected apps are then sent to the new second (target) device. See for example Figure lA and 1B in Glover and related description. This description fails to teach Applicant's amended claim limitation which requires that the service executing on the target device request the database lookup. Glover describes a completely different mechanism for identifying similar apps and so fails to teach Applicant's amended claim limitation. Oliver and Hughes fail to remedy this shortcoming.

Examiner replies that Oliver teaches this limitation. Fig. 3 and [0035] In some implementations, an appropriate application may not be installed for execution on the computing device 302 (not an exact match on the target device). Accordingly, a contextual application installer 320 may use the application identifier received in association with the contextual search results 307 or the local contextual search results to search an application store (database lookup) or other application sources for an installable version of the application identified by the application identifier. Upon finding such an installable version of the application, the contextual application installer 320 installs the application and opens the search result content using the installed application for presentation to the user.

On Pg. 13 in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Further Applicant has also amended the independent claims to recite ""wherein when the application identifier is an application name, the plurality of relative scores are automatically adjusted from a base value based upon how often the potentially corresponding applications in the application store or repository are selected by users." Sibbald, Oliver, Glover and Hughes, alone or in combination, fail to teach this claim feature.”

Examiner replies that Oliver teaches this limitation. Par. 0039 Oliver discloses search services collections information from application content datastore. Par. 0040 Oliver discloses the application content datastore results are presented to the user. Par. 




Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claim 1, 4-7, 10, 13, 14, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al., US 2014/0359598 (herein as ‘Oliver’), Glover et al., US 2014/0282493 (herein as ‘Glover’) and further in view of Hughes et al., US 2014/0317229 (herein as ‘Hughes’).

6.	Regarding claim 1, Oliver teaches a computing device-implemented method for improving application correspondence between computing devices, comprising:
“receiving at a target computing device application information from a source computing device relating to an application executable on the source computing device, the application information including an application identifier and application version” (Par. 0076 Oliver discloses 
Oliver teaches:
“executing, with a service on the target computing device that, examines the application information received from the source computing device and information associated with a plurality of applications resident on the target computing device, the examination determining that an application identifier in the application information received from the source computing device is not an exact match to an identifier for any of a plurality of applications resident on the target computing device  (Fig. 8 and [0117-0122] – software modules, 822 (service). [0005] - A search management system receives at a computing device one or more search results from a search operation based on a search query. The search operation was performed a search on content in a datastore accessible through an application. At least one of the search results is associated with an application identifier identifying the application. A contextual application installer determines whether the application identified by the application identifier is already installed for execution by the computing device and installs the application on the computing device, if the application is not already installed on the computing device (not an exact match). Fig. 3 and [0035] In some implementations, an appropriate application may not be installed for execution on the computing device 302 (not an exact match on the target device). Accordingly, a contextual application installer 320 may use the application identifier received in association with the contextual database lookup) or other application sources for an installable version of the application identified by the application identifier. Upon finding such an installable version of the application, the contextual application installer 320 installs the application and opens the search result content using the installed application for presentation to the user. Fig. 5 and [0078] - the decision operation 504 may provide a form of version control, in that an application identifier or associated parameter may specify a particular version of the identified application (e.g., the most current version) and therefore cause the presentation operation 506 to present an option of installing the specified version (e.g., offering to update the specified application to the most current version). [0015] - If the application is not yet installed on the user's computing system, the search management system or related sub-systems may offer to install the application for use in accessing the content associated with the search result. In one implementation, an application that can access the application content is identifiable by an application identifier that uniquely identifies the target application within an application store or catalog, within a database of otherwise installable applications (e.g., via download or removable media), etc.); 

Oliver doesn’t explicitly teach but Glover teaches:
“request automatically, based on the determining that the application identifier is not an exact match to an identifier for any of the plurality of applications on the target computing device, a database lookup for the application identifier, (Figs.1D-F and [0020-0022] - In this system, an API builder 120 receives a query with one or more app IDs, Target device or destination, Source device, and one or more filters. The API builder 120 provides the app ID, source device and destination device as well as a limit on the search result to a similarity engine 130. This is done by consulting app IDs in a canonical app meta database (database lookup). The resulting app IDs are used by the similarity engine 130 which locates exact or similar apps for each app ID, up to the specified limit of matching results, and provide app IDs for the destination device to the API builder 120. [0022] In 158, if there is no exact app ID match on the destination platform or device, the process checks for a title match between a source canonical app and a database (170). If so, the process checks for available app ID for the destination platform (172). [0023] Next, if there is no exact title match in 170, the process checks if there are similar titles or "weak" title match between the source canonical app and the database (180). If so, the process checks if the app ID satisfies a predetermined importance threshold (182). [0024] From 180, if nothing matches, the process cross-checks for canonical app similarity score database with the source canonical app (190). The process then returns all apps whose similarity score exceeds a predetermined threshold (192) and filters the resulting apps (194). The process then ranks similarity apps by their scores (196), and outputs top canonical apps until the limit specified by the partner is reached (198).); 
the database containing a plurality of relative scores respectively indicating a closeness of match between the application identifier and each of a plurality of potentially corresponding applications in an application store or repository (Par. 0024 Glover discloses an app similarity score to measure similarity between apps on a target device and source devices. Fig. 1E and Par. 0025 Glover discloses a comparison is made to determine if an exact match exist between the app IDs and the target app IDs.  The system uses a look-up table with the app ID and tries to locate an entry for the target app.  The exact match is seen as the closeness score.  The app ID is seen as the application identifier. The applications on the target device is seen as the target app IDs).
	
Oliver and Glover are analogous to the claimed invention due to their similar fields of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scoring of Oliver and incorporate the teachings of Glover in order to have a computer device-implemented method comprising “performing a database lookup for the application identifier, the database containing a plurality of relative scores respectively indicating a closeness of match between the application identifier and each of a plurality of potentially corresponding applications”. Doing so would enable one of ordinary skill in the art to enhance user experience as potentially viable apps are no longer overlooked by users because of the difficulties associated with searching by the use of search terms (Glover: [0015]);
wherein when the application identifier is an application name (Par. 0017 Glover discloses application name);
Oliver teaches the plurality of relative scores are automatically adjusted from a base value based upon how often the potentially corresponding applications in the application store or repository are selected by users (Par. 0039 Oliver discloses search services collections information from application content datastore. Par. 0040 Oliver discloses the application content datastore results are presented to the user. Par. 0046 Oliver discloses as more users stream an application, the rankings for the application are adjusted);

Examiner’s note: Glover reference below also teaches this limitation for example in Abstract, [0020-0024] and Figs.1D-F.
“Displaying a list of the plurality of relative scores to a user of the target computing device“ ([0040] The search service 308 transfers the contextualized search results 307 to the search management system 304 for integration and presentation with local search results (displaying). The search management system 304 also generates a local set of contextualized search results. Each set of contextualized search results may include a variety of search result context parameters. Examples of such context parameters are listed below, without limitation: [0041] Application identifier--specifies an application to be executed on the content specified by the search result (e.g., an application identifier may be a unique identifier specified in an application store catalog, a publicly available database, etc.) [0042] Action identifier--specifies an action to be performed by an (relative scores); such ranking parameters may also include sub -rankings to facilitate the integration of remote ranking with local rankings.)
“Receives a selection of one of the potentially corresponding applications from the user of the target device” ([0075] - A receiving operation 502 receives one or more search results associated with contextual parameters including an application identifier (selection). A decision operation 504 determines whether the application identified by the application identifier associated with a selected search result is installed for execution on the computing device. If so, a presentation operation 514 presents the search result in a search results list with a prompt offering access via the installed identified application. [0020] - The search management system 106 integrates searches in such contexts to allow a user to perform a single search, rather than a series of independent searches, and obtain an aggregated ranking, grouping, and presentation of the integrated search results. [0051] - The classification tags may be used to disambiguate search results, thereby grouping, ranking, and filtering search results to provide a more relevant set of search results to the user. [0052] - Classification tags may also be used to, without limitation: [0054] filter, rank, promote, demote, etc. search results within the application content answer workflow 409 and related components));

“downloads the selected one of the potentially corresponding applications without further user interactions from an application store or repository to the target computing device” (Abstract, Fig. 4 and [0010], [0024-0029]).
Note: The examiner points out that the Oliver reference also teaches these limitations in view of [0077-0078] and Fig.5.
	Examiner’s note: Determining the updated version of an application and then downloading the updated version of that application happens only when there is an exact match of the given identifier not for potentially corresponding application to the given ID. This is explained throughout the specification of the instant application in Fig. 2-3, [0014-0016]. This limitation is thus interpreted for an exact ID match (for the same application)
Oliver and Hughes are analogous to the claimed invention due to their similar fields of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining and downloading steps of Oliver and incorporate the teachings of Hughes in order to have the computer device-implemented method of claim 1. Doing so would enable one of ordinary skill in the art to increase performance, availability of resources, and improve efficiency of network applications management with significantly less cost and time (Hughes: [0010-0011]).


Regarding claim 4, combination of Oliver, Glover and Hughes teach all the elements of claim 1.

Oliver teaches wherein the service determines whether an application resident on the target computing device corresponds to the application information by: 
“applying a matching algorithm to the application information and information associated with each of a plurality of applications resident on the computing device” ([0075] - A receiving operation 502 receives one or more search results associated with contextual parameters including an application identifier. A decision operation 504 determines whether the application identified by the application identifier associated with a selected search result is installed for execution on the computing device.); 11 ICE-023 
“providing a scored result of the applying for each of the plurality of applications based on a degree of a match between the application information and information associated with each of the plurality of applications resident on the computing device” ([0069] - Each search result is associated with an individualized ranking metric (e.g., a confidence score). [0051] - The classification tags may be used to disambiguate search results, thereby grouping, ranking, and filtering search results to provide a more relevant set of search results to the user. [0052] - Classification tags may also be used to, without limitation: [0053] determine whether to submit a classified query to a particular answer workflow (e.g., Web content answer workflow 408, application content 
“generating a list of the scored results for at least some of the plurality of applications” ([0040-0043], [0075] - A receiving operation 502 receives one or more search results associated with contextual parameters including an application identifier. A decision operation 504 determines whether the application identified by the application identifier associated with a selected search result is installed for execution on the computing device. If so, a presentation operation 514 presents the search result in a search results list with a prompt offering access via the installed identified application. [0020] - The search management system 106 integrates searches in such contexts to allow a user to perform a single search, rather than a series of independent searches, and obtain an aggregated ranking, grouping, and presentation of the integrated search results. [0051] - The classification tags may be used to disambiguate search results, thereby grouping, ranking, and filtering search results to provide a more relevant set of search results to the user. [0052] - Classification tags may also be used to, without limitation: [0053] determine whether to submit a classified query to a particular answer workflow (e.g., Web content answer workflow 408, application content answer workflow 409, etc.); [0054] filter, rank, promote, demote, etc. 

Regarding claim 5, combination of Oliver, Hughes and Glover teach all the elements of claim 4.

Oliver teaches “wherein the service applies a predetermined criteria to the list of scored results to identify a corresponding application resident on the target computing device” ([0040-0043] – Application identifier–specifies an application to be executed on the content specified by the search result (e.g., an application identifier may be a unique identifier specified in an application store catalog, a publicly available database, etc.). Fig. 5 and [0005] – At least one of the search results is associated with an application identifier identifying the application. A contextual application installer determines whether the application identified by the application identifier (predetermined criteria) is already installed for execution by the computing device and installs the application on the computing device, if the application is not already installed on the computing device. [0078] – Furthermore, in various implementations, the decision operation 504 may provide a form of version control, in that an application identifier or associated parameter may specify a particular version of the identified application (e.g., the most current version). The application identifier is unique per application which can also identify a version of the application, a match of an application that is identified by the same identifier would mean an exact match).

(Oliver: [0015] and [0030]).


Regarding claim 6, combination of Oliver, Hughes and Glover teach all the elements of claim 5.


Oliver teaches “wherein the service displays the list to a user of the target computing device and requests the user identify a corresponding application resident on the target computing device” ([0075] - A receiving operation 502 receives one or more search results associated with contextual parameters including an application identifier. A decision operation 504 determines whether the application identified by the application identifier associated with a selected search result is installed for execution on the computing device. If so, a presentation operation 514 presents the search result in a search results list with a prompt offering access via the installed identified  Selection of a search result may result in a launch of an associated application (e.g., specified by a contextually-provided application identifier) and invocation of an associated action (e.g., specified by a contextually-provided action identifier)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service of Sibbald and incorporate the teachings of Oliver in order to have a computer device-implemented method “wherein the service displays the list to a user of the target computing device and requests the user identify a corresponding application resident on the target computing device”. Doing so would enable one of ordinary skill in the art to improve user experience in his system by providing the users of the system easier access to required applications for viewing/displaying/accessing the data/information they desire (Oliver: [0015] and [0030]).

    Regarding claim 7, combination of Oliver, Hughes and Glover teaches all the elements of claim 1.
Oliver further teaches “receiving the application information at the target computing device via a direct communication method with the source computing device” (Abstract, Fig. 3, [0066-0069] and [0023]).



Regarding claim 10, Oliver teaches a non-transitory medium holding computer-executable instructions for improving application correspondence between computing devices, the instructions when executed causing a target computing device to:
“receive at a target computing device application information from a source computing device relating to an application executable on the source computing device, the application information including an application identifier and application version” (Par. 0076 Oliver discloses presenting to a web browser an installable version of an application.  The application is identified using the application identifier);
Oliver teaches:
“execute, with a service on the target computing device that, examines the application information received from the source computing device and information associated with a plurality of applications resident on the target computing device, the examination determining that an application identifier in the application information received from the source computing device is not an exact match to an identifier for any of a plurality of applications resident on the target computing device  (Fig. 8 and [0117-0122] – software modules, 822 (service). [0005] - A search management system receives at a computing device one or more search results from a search operation based on a search query. The search operation was performed a search on content in a datastore accessible through an application. At least one of the search results is associated with an application identifier identifying the application. A contextual application installer determines whether the application identified by the application identifier is already installed for execution by the computing device and installs the application on the computing device, if the application is not already installed on the computing device (not an exact match). Fig. 3 and [0035] In some implementations, an appropriate application may not be installed for execution on the computing device 302 (not an exact match on the target device). Accordingly, a contextual application installer 320 may use the application identifier received in association with the contextual search results 307 or the local contextual search results to search an application store (database lookup) or other application sources for an installable version of the application identified by the application identifier. Upon finding such an installable version of the application, the contextual application installer 320 installs the application and opens the search result content using the installed application for presentation to the user. Fig. 5 and [0078] - the decision operation 504 may provide a form of version control, in that an application identifier or associated parameter may specify a particular version of the identified 

Oliver doesn’t explicitly teach but Glover teaches:
“request automatically, based on the determining that the application identifier is not an exact match to an identifier for any of the plurality of applications on the target computing device, a database lookup for the application identifier, (Figs.1D-F and [0020-0022] - In this system, an API builder 120 receives a query with one or more app IDs, Target device or destination, Source device, and one or more filters. The API builder 120 provides the app ID, source device and destination device as well as a limit on the search result to a similarity engine 130. This is done by consulting app IDs in a canonical app meta database (database lookup). The resulting app IDs are used by the similarity engine 130 which locates exact or similar apps for each app ID, up to the specified limit of matching results, and provide app IDs for the destination 
the database containing a plurality of relative scores respectively indicating a closeness of match between the application identifier and each of a plurality of potentially corresponding applications in an application store or repository (Par. 0024 Glover discloses an app similarity score to measure similarity between apps on a target device and source devices. Fig. 1E and Par. 0025 Glover discloses a comparison is made to determine if an exact match exist between the app IDs and the target app IDs.  The system uses a look-up table with the app ID and tries to locate an entry for the target app.  The exact match is seen as the closeness score.  The app ID is seen as the 
	
Oliver and Glover are analogous to the claimed invention due to their similar fields of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scoring of Oliver and incorporate the teachings of Glover in order to have a computer device-implemented method comprising “performing a database lookup for the application identifier, the database containing a plurality of relative scores respectively indicating a closeness of match between the application identifier and each of a plurality of potentially corresponding applications”. Doing so would enable one of ordinary skill in the art to enhance user experience as potentially viable apps are no longer overlooked by users because of the difficulties associated with searching by the use of search terms (Glover: [0015]);
	Glover teaches wherein when the application identifier is an application name (Par. 0017 Glover discloses application name);
Oliver teaches the plurality of relative scores are automatically adjusted from a base value based upon how often the potentially corresponding applications in the application store or repository are selected by users (Par. 0039 Oliver discloses search services collections information from application content datastore. Par. 0040 Oliver discloses the application content 

Examiner’s note: Glover reference below also teaches this limitation for example in Abstract, [0020-0024] and Figs.1D-F.
“Displaying a list of the plurality of relative scores to a user of the target computing device“ ([0040] The search service 308 transfers the contextualized search results 307 to the search management system 304 for integration and presentation with local search results (displaying). The search management system 304 also generates a local set of contextualized search results. Each set of contextualized search results may include a variety of search result context parameters. Examples of such context parameters are listed below, without limitation: [0041] Application identifier--specifies an application to be executed on the content specified by the search result (e.g., an application identifier may be a unique identifier specified in an application store catalog, a publicly available database, etc.) [0042] Action identifier--specifies an action to be performed by an associated application on the content specified by the search result (e.g., "play", "mail", "message", "call", etc.); may also be referred to as an "action contract" or as a parameter of an "action contract" [0043] Ranking parameters--specify the ranking of a search result with regard to other returned search results (relative scores); such ranking parameters may also include sub -rankings to facilitate the integration of remote ranking with local rankings.)
Receives a selection of one of the potentially corresponding applications from the user of the target device” ([0075] - A receiving operation 502 receives one or more search results associated with contextual parameters including an application identifier (selection). A decision operation 504 determines whether the application identified by the application identifier associated with a selected search result is installed for execution on the computing device. If so, a presentation operation 514 presents the search result in a search results list with a prompt offering access via the installed identified application. [0020] - The search management system 106 integrates searches in such contexts to allow a user to perform a single search, rather than a series of independent searches, and obtain an aggregated ranking, grouping, and presentation of the integrated search results. [0051] - The classification tags may be used to disambiguate search results, thereby grouping, ranking, and filtering search results to provide a more relevant set of search results to the user. [0052] - Classification tags may also be used to, without limitation: [0054] filter, rank, promote, demote, etc. search results within the application content answer workflow 409 and related components));
Oliver doesn’t explicitly teach but Hughes teaches:
“downloads the selected one of the potentially corresponding applications without further user interactions from an application store or repository to the target computing device” (Abstract, Fig. 4 and [0010], [0024-0029]).
Note: The examiner points out that the Oliver reference also teaches these limitations in view of [0077-0078] and Fig.5.
Examiner’s note: Determining the updated version of an application and then downloading the updated version of that application happens only when there is an exact match of the given identifier not for potentially corresponding application to the given ID. This is explained throughout the specification of the instant application in Fig. 2-3, [0014-0016]. This limitation is thus interpreted for an exact ID match (for the same application)
Oliver and Hughes are analogous to the claimed invention due to their similar fields of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining and downloading steps of Oliver and incorporate the teachings of Hughes in order to have the computer device-implemented method of claim 1. Doing so would enable one of ordinary skill in the art to increase performance, availability of resources, and improve efficiency of network applications management with significantly less cost and time (Hughes: [0010-0011]).


Regarding claim 13, combination of Oliver, Glover and Hughes teach all the elements of claim 10.

Oliver teaches wherein the service determines whether an application resident on the target computing device corresponds to the application information by: 
“applying a matching algorithm to the application information and information associated with each of a plurality of applications resident on the computing device” ([0075] - A receiving operation 502 receives one or more search results associated with contextual parameters including an application identifier. A decision operation 504 determines whether the application identified by the application identifier associated with a selected search result is installed for execution on the computing device.); 11 ICE-023 
“providing a scored result of the applying for each of the plurality of applications based on a degree of a match between the application information and information associated with each of the plurality of applications resident on the computing device” ([0069] - Each search result is associated with an individualized ranking metric (e.g., a confidence score). [0051] - The classification tags may be used to disambiguate search results, thereby grouping, ranking, and filtering search results to provide a more relevant set of search results to the user. [0052] - Classification tags may also be used to, without limitation: [0053] determine whether to submit a classified query to a particular answer workflow (e.g., Web content answer workflow 408, application content answer workflow 409, etc.); [0054] filter, rank, promote, demote, etc. search results within the application content answer workflow 409 and related components) and 
“generating a list of the scored results for at least some of the plurality of applications” ([0040-0043], [0075] - A receiving operation 502 receives one or more search results associated with contextual 


Regarding claim 14, combination of Oliver, Hughes and Glover teach all the elements of claim 13.

wherein the service applies a predetermined criteria to the list of scored results to identify a corresponding application resident on the target computing device” ([0040-0043] – Application identifier–specifies an application to be executed on the content specified by the search result (e.g., an application identifier may be a unique identifier specified in an application store catalog, a publicly available database, etc.). Fig. 5 and [0005] – At least one of the search results is associated with an application identifier identifying the application. A contextual application installer determines whether the application identified by the application identifier (predetermined criteria) is already installed for execution by the computing device and installs the application on the computing device, if the application is not already installed on the computing device. [0078] – Furthermore, in various implementations, the decision operation 504 may provide a form of version control, in that an application identifier or associated parameter may specify a particular version of the identified application (e.g., the most current version). The application identifier is unique per application which can also identify a version of the application, a match of an application that is identified by the same identifier would mean an exact match).


Regarding claim 15, combination of Oliver, Hughes and Glover teach all the elements of claim 13.


wherein the service displays the list to a user of the target computing device and requests the user identify a corresponding application resident on the target computing device” ([0075] - A receiving operation 502 receives one or more search results associated with contextual parameters including an application identifier. A decision operation 504 determines whether the application identified by the application identifier associated with a selected search result is installed for execution on the computing device. If so, a presentation operation 514 presents the search result in a search results list with a prompt offering access via the installed identified application. [0047] - The contextualized search results 307 (e.g., which may include search results associated with remote content, e.g., Web content, and remote application content) and contextualized search results generated by the search management system 304 (e.g., which may include search results associated with local content, e.g., local files, and local application content accessible by locally executable applications) are ranked in aggregate and presented through a user interface in an integrated format (e.g., a single search results window). Selection of a search result may result in a launch of an associated application (e.g., specified by a contextually-provided application identifier) and invocation of an associated action (e.g., specified by a contextually-provided action identifier)).


    Regarding claim 16, combination of Oliver, Hughes and Glover teaches all the elements of claim 10.

Oliver further teaches “receiving the application information at the target computing device via a direct communication method with the source computing device” (Abstract, Fig. 3, [0066-0069] and [0023]).



Regarding claim 19, Oliver teaches a target computing device configured for improved application correspondence with a source computing device, comprising: a processor; (Par. 0065 Oliver); at least one network interface capable of at least one of direct, indirect and hybrid communication with the source computing device, the network interface (Par. 0014 Oliver teaches a network device); configured to comprising:
“receive application information from the source computing device relating to an application executable on the source computing device , the application information including an application identifier and application version; storage configured to hold at least one application; and a service configured to” (Par. 0076 Oliver discloses presenting to a web browser an installable version of an application.  The application is identified using the application identifier);
Oliver teaches:
execute, with a service on the target computing device that, examines the application information received from the source computing device and information associated with a plurality of applications resident on the target computing device, the examination determining that an application identifier in the application information received from the source computing device is not an exact match to an identifier for any of a plurality of applications resident on the target computing device  (Fig. 8 and [0117-0122] – software modules, 822 (service). [0005] - A search management system receives at a computing device one or more search results from a search operation based on a search query. The search operation was performed a search on content in a datastore accessible through an application. At least one of the search results is associated with an application identifier identifying the application. A contextual application installer determines whether the application identified by the application identifier is already installed for execution by the computing device and installs the application on the computing device, if the application is not already installed on the computing device (not an exact match). Fig. 3 and [0035] In some implementations, an appropriate application may not be installed for execution on the computing device 302 (not an exact match on the target device). Accordingly, a contextual application installer 320 may use the application identifier received in association with the contextual search results 307 or the local contextual search results to search an application store (database lookup) or other application sources for an installable version of the application identified by the application identifier. Upon finding such an 

Oliver doesn’t explicitly teach but Glover teaches:
“request automatically, based on the determining that the application identifier is not an exact match to an identifier for any of the plurality of applications on the target computing device, a database lookup for the application identifier, (Figs.1D-F and [0020-0022] - In this system, an API builder 120 receives a query with one or more app IDs, Target device or destination, Source device, and one or more filters. The API builder 120 provides database lookup). The resulting app IDs are used by the similarity engine 130 which locates exact or similar apps for each app ID, up to the specified limit of matching results, and provide app IDs for the destination device to the API builder 120. [0022] In 158, if there is no exact app ID match on the destination platform or device, the process checks for a title match between a source canonical app and a database (170). If so, the process checks for available app ID for the destination platform (172). [0023] Next, if there is no exact title match in 170, the process checks if there are similar titles or "weak" title match between the source canonical app and the database (180). If so, the process checks if the app ID satisfies a predetermined importance threshold (182). [0024] From 180, if nothing matches, the process cross-checks for canonical app similarity score database with the source canonical app (190). The process then returns all apps whose similarity score exceeds a predetermined threshold (192) and filters the resulting apps (194). The process then ranks similarity apps by their scores (196), and outputs top canonical apps until the limit specified by the partner is reached (198).); 
the database containing a plurality of relative scores respectively indicating a closeness of match between the application identifier and each of a plurality of potentially corresponding applications in an application store or repository (Par. 0024 Glover discloses an app similarity score to measure similarity between apps on a target device and source devices. Fig. 1E 
	
Oliver and Glover are analogous to the claimed invention due to their similar fields of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scoring of Oliver and incorporate the teachings of Glover in order to have a computer device-implemented method comprising “performing a database lookup for the application identifier, the database containing a plurality of relative scores respectively indicating a closeness of match between the application identifier and each of a plurality of potentially corresponding applications”. Doing so would enable one of ordinary skill in the art to enhance user experience as potentially viable apps are no longer overlooked by users because of the difficulties associated with searching by the use of search terms (Glover: [0015]);
	Glover teaches wherein when the application identifier is an application name (Par. 0017 Glover discloses application name);
Oliver teaches the plurality of relative scores are automatically adjusted from a base value based upon how often the potentially corresponding applications in the application store or repository are selected by users (Par. 0039 Oliver discloses search services collections information from application content datastore. Par. 0040 Oliver discloses the application content datastore results are presented to the user. Par. 0046 Oliver discloses as more users stream an application, the rankings for the application are adjusted);

Examiner’s note: Glover reference below also teaches this limitation for example in Abstract, [0020-0024] and Figs.1D-F.
“Displaying a list of the plurality of relative scores to a user of the target computing device“ ([0040] The search service 308 transfers the contextualized search results 307 to the search management system 304 for integration and presentation with local search results (displaying). The search management system 304 also generates a local set of contextualized search results. Each set of contextualized search results may include a variety of search result context parameters. Examples of such context parameters are listed below, without limitation: [0041] Application identifier--specifies an application to be executed on the content specified by the search result (e.g., an application identifier may be a unique identifier specified in an application store catalog, a publicly available database, etc.) [0042] Action identifier--specifies an action to be performed by an associated application on the content specified by the search result (e.g., "play", "mail", "message", "call", etc.); may also be referred to as an "action contract" or as a parameter of an "action contract" [0043] Ranking parameters--specify the ranking of a search result with regard to other returned search results (relative scores); such ranking parameters may also include sub -rankings to facilitate the integration of remote ranking with local rankings.)
“Receives a selection of one of the potentially corresponding applications from the user of the target device” ([0075] - A receiving operation 502 receives one or more search results associated with contextual parameters including an application identifier (selection). A decision operation 504 determines whether the application identified by the application identifier associated with a selected search result is installed for execution on the computing device. If so, a presentation operation 514 presents the search result in a search results list with a prompt offering access via the installed identified application. [0020] - The search management system 106 integrates searches in such contexts to allow a user to perform a single search, rather than a series of independent searches, and obtain an aggregated ranking, grouping, and presentation of the integrated search results. [0051] - The classification tags may be used to disambiguate search results, thereby grouping, ranking, and filtering search results to provide a more relevant set of search results to the user. [0052] - Classification tags may also be used to, without limitation: [0054] filter, rank, promote, demote, etc. search results within the application content answer workflow 409 and related components));
Oliver doesn’t explicitly teach but Hughes teaches:
“downloads the selected one of the potentially corresponding applications without further user interactions from an application store or repository to the target computing device” (Abstract, Fig. 4 and [0010], [0024-0029]).

	Examiner’s note: Determining the updated version of an application and then downloading the updated version of that application happens only when there is an exact match of the given identifier not for potentially corresponding application to the given ID. This is explained throughout the specification of the instant application in Fig. 2-3, [0014-0016]. This limitation is thus interpreted for an exact ID match (for the same application)
Oliver and Hughes are analogous to the claimed invention due to their similar fields of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining and downloading steps of Oliver and incorporate the teachings of Hughes in order to have the computer device-implemented method of claim 1. Doing so would enable one of ordinary skill in the art to increase performance, availability of resources, and improve efficiency of network applications management with significantly less cost and time (Hughes: [0010-0011]).


7.	Claim 8, 9, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Oliver et al., US 2014/0359598 (herein as ‘Oliver’), Glover et al., US 2014/0282493 (herein as ‘Glover’) and further in view of Hughes et al., US .



Regarding claim 8, combination of Oliver, Hughes and Glover teaches all the elements of claim 1.

Oliver, Hughes and Glover does not teach but Sibbald further teaches “receiving the application information at the target computing device via an indirect or hybrid communication method with the source computing device, the hybrid communication method including direct and indirect communication between the source computing device and the target computing device.” (Abstract, [0066-0069] and [0079]).
Oliver and Sibbald are analogous art because they are in the same field of endeavor, application search processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the application search of Oliver to include the application identification of Sibbald, to obtain applications relative to the user. The suggestion/motivation to combine is that it would be obvious to try in order to prevent a cumbersome process of searching, tracking and requesting unrelated applications. (Par. 0004 Sibbald).

Regarding claim 9, combination of Oliver, Hughes and Glover teach all the elements of claim 1.

Oliver, Hughes and Glover does not teach but Sibbald further teaches “wherein the application information includes an operating system identifier” ([0093] In another embodiment, based on predetermined installation criteria, one or more of the applications in the import list may be automatically installed on second communication device 110b, as may be determined by installation criteria. The installation criteria may be based on type, time, size, presence (or absence) of another file or app, operating system version, memory requirement, other parameter associated with the applications, second communication device 110b, the user of the second device, an account associated with second device, the communication link for the second device with server 106 and/or other criteria).
Oliver and Sibbald are analogous art because they are in the same field of endeavor, application search processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the application search of Oliver to include the application identification of Sibbald, to obtain applications relative to the user. The suggestion/motivation to combine is that it would be obvious to try in order to prevent a cumbersome process of searching, tracking and requesting unrelated applications. (Par. 0004 Sibbald).

Oliver teaches “wherein the application information includes an application identifier and an application version” ([0041] - Application identifier--specifies an application to be executed on the content specified by the search result (e.g., an application identifier may be a unique identifier specified in an application store catalog, a publicly available database, etc.). [0005] - At least one of the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application information of Sibbald and incorporate the teachings of Oliver in order to have a computer device-implemented method “wherein the application information includes an application identifier and an application version”. Oliver and Sibbald are analogous art because they are in the same field of endeavor, application search processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the application search of Oliver to include the application identification of Sibbald, to obtain applications relative to the user. The suggestion/motivation to combine is that it would be obvious to try in order to prevent a cumbersome process of searching, tracking and requesting unrelated applications. (Par. 0004 Sibbald).




Regarding claim 17, combination of Oliver, Hughes and Glover teaches all the elements of claim 8.

Oliver, Hughes and Glover does not teach but Sibbald further teaches “receiving the application information at the target computing device via an indirect or hybrid communication method with the source computing device, the hybrid communication method including direct and indirect communication between the source computing device and the target computing device.” (Abstract, [0066-0069] and [0079]).
Oliver and Sibbald are analogous art because they are in the same field of endeavor, application search processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the application search of Oliver to include the application identification of Sibbald, to obtain applications relative to the user. The suggestion/motivation to combine is that it would be obvious to try in order to prevent a cumbersome process of searching, tracking and requesting unrelated applications. (Par. 0004 Sibbald).


Regarding claim 18, combination of Oliver, Hughes and Glover teach all the elements of claim 9.

Oliver, Hughes and Glover does not teach but Sibbald further teaches “wherein the application information includes an operating system identifier” ([0093] In another embodiment, based on predetermined installation criteria, one or more 
Oliver and Sibbald are analogous art because they are in the same field of endeavor, application search processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the application search of Oliver to include the application identification of Sibbald, to obtain applications relative to the user. The suggestion/motivation to combine is that it would be obvious to try in order to prevent a cumbersome process of searching, tracking and requesting unrelated applications. (Par. 0004 Sibbald).

Oliver teaches “wherein the application information includes an application identifier and an application version” ([0041] - Application identifier--specifies an application to be executed on the content specified by the search result (e.g., an application identifier may be a unique identifier specified in an application store catalog, a publicly available database, etc.). [0005] - At least one of the search results is associated with an application identifier identifying the application. A contextual application installer determines whether the application identified by the application identifier is already installed for execution by the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application information of Sibbald and incorporate the teachings of Oliver in order to have a computer device-implemented method “wherein the application information includes an application identifier and an application version”. Doing so would enable one of ordinary skill in the art to improve user experience in his system by providing the users of the system easier access to required applications for viewing/displaying/accessing the data/information they desire (Oliver: [0015] and [0030]).


    Regarding claim 20, combination of Oliver, Hughes and Glover teach all the elements of claim 19.

Oliver, Hughes and Glover does not teach but Sibbald further teaches “wherein the network interface is capable of direct communication with the source computing device and one of a radio communication protocol and a text message protocol is used to communicate with the source computing device” (Abstract, [0066-0069], [0023]).
Oliver and Sibbald are analogous art because they are in the same field of endeavor, application search processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the application search of Oliver to include the application identification of Sibbald, to obtain applications relative to the user. The suggestion/motivation to combine is that it would be obvious to try in order to prevent a cumbersome process of searching, tracking and requesting unrelated applications. (Par. 0004 Sibbald).


7.	Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al., US 2014/0359598 A1 and further in view of Hughes et al., US 2014/0317229 A1 as applied to claims 1, 10 and 19 above and further in view of Ilmonen et al., US 2016/0065717 A1.

Regarding claim 21, combination of Oliver, Hughes and Glover teach all the elements of claim 1.
Oliver doesn’t explicitly disclose but Ilmonen teaches:
“wherein the source computing device executes a first operating system and the target computing system executes a second operating system, wherein the first and second operating systems are different and the application is executable by the first operating system” (Fig.7 and [0080-0090]).
		Note: The teachings of this claim is inherent in the Sibbald reference in view of [0093]
	
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oliver and incorporate the teachings of Ilmonen in order to have a computer device-implemented method claim 21. Doing so would enable one of ordinary skill in the art to have more flexibility in their system by checking the compatibility of the application with the operating system of the second apparatus (Ilmonen: [0030]).


Regarding claim 22, combination of Oliver, Hughes and Glover teach all the elements of claim 21.
Oliver doesn’t explicitly disclose but Ilmonen teaches:
“wherein the source computing device executes a first operating system and the target computing system executes a second operating system, wherein the first and second operating systems are different and the application is executable by the first operating system” (Fig.7 and [0080-0090]).
		Note: The teachings of this claim is inherent in the Sibbald reference in view of [0093]

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oliver and incorporate the teachings of Ilmonen in order to have a computer device-implemented method claim 21. Doing so would enable one of ordinary skill in the art to have more flexibility in their system by checking the compatibility of the application with the operating system of the second apparatus (Ilmonen: [0030]).



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Colvin et al. U.S. Patent No. 9,065,826 (herein as ‘Colvin’).  Colvin teaches malware detection is often based on monitoring a local application binary and/or process, such as detecting patterns of malicious code, unusual local resource utilization, or suspicious application behavior. However, the volume of available software, variety of malware, and sophistication of evasion techniques may reduce the effectiveness of detection based on monitoring local resources. Presented herein are techniques for identifying malware based on the reputations of remote resources (e.g., web content, files, databases, IP addresses, services, and users) accessed by an application. Remote resource accesses may be reported to a reputation service, which may identify reputations of remote resources, and application reputations of applications that utilize such remote resources. These application reputations may be used to adjust the .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  November 20, 2021Examiner, Art Unit 2159               
/AMRESH SINGH/Primary Examiner, Art Unit 2159